DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed July 6, 2021.

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on July 6, 2021 is acknowledged.  The traversal is on the ground(s) that the present application is the U.S. national phase of PCT Application No.PCT/CN2019/099788.  This is found to be persuasive.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the quantum-dot color film layer on a light-exiting side of the first blue OLED light-emitting layer and the one or more additional blue OLED light-emitting layers 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  OLED DISPLAY SUBSTRATE HAVING A QUANTUM DOT COLOR FILM LAYER AND.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 recite the limitation "the OLED substrate" in line 3 of claim 8 and page 6, line 2 of claim 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-9, 11-14, 18 and 20 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0251040 A1).
In regard to claim 1, Lee et al. teach an organic light-emitting diode (OLED) display substrate, comprising:  a first blue OLED light-emitting layer 20 covering an entirety of an active area of the OLED display substrate; one or more additional blue OLED light-emitting layers 40 arranged in a stacking manner with the first blue OLED light-emitting layer 20; anda quantum-dot color film layer 201 on a light-exiting side of the first blue OLED light-emitting layer 20 and the one or more additional blue OLED light-emitting layers 40, wherein, a wavelength of blue light emitted by at least one blue OLED light-emitting layer among the one or more additional blue light OLED light-emitting layers 40 
In regard to claims 2 and 14, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In regard to claim 6, Lee et al. teach the quantum-dot color film layer 203 comprising a red light quantum-dot layer 70b corresponding to a red sub-pixel area 75b, and a green light quantum-dot layer 70a corresponding to a green sub-pixel area 75a, and a blue sub-pixel area 75c not provided with the quantum-dot color film layer (Figure 4, pages 3-6 and 116-117, paragraphs [0078]-[0111] and [0189]-[0193]). 
In regard to claim 8, Lee et al. teach the one or more additional blue OLED light-emitting layers 40 covering the entirety of the active area of the OLED substrate 1 (Figure 11, pages 3-6 and 116-117, paragraphs [0078]-[0111] and [0189]-[0193]). 
In regard to claim 9, Lee et al. teach the first blue OLED light-emitting layer 20 being closer to a light-exiting side of the OLED display substrate 1 than the one or more additional blue OLED light-emitting layers 40, or the one or more additional blue OLED light-emitting layers 40 being closer to a light-exiting side of the OLED display substrate 1 than the first blue OLED light-emitting layer 20 (Figure 11, pages 3-6 and 116-117, paragraphs [0078]-[0111] and [0189]-[0193]). 

In regard to claim 12, Lee et al. teach a display device, comprising:  the OLED display substrate 1 according claim 1 (Figure 11, pages 3-6 and 116-117, paragraphs [0078]-[0111] and [0189]-[0193]). 
In regard to claim 13, Lee et al. teacha method of manufacturing an organic light-emitting diode (OLED) display substrate, comprising:  forming one or more blue OLED light-emitting layers 40 in an active area on a substrate 1; forming a first blue OLED light-emitting layer 20 covering an entirety of the active area of the OLED substrate on the one or more blue OLED light-emitting layers 40, wherein a wavelength of blue light emitted by at least one blue OLED light-emitting layer among the one or more blue OLED light-emitting layers 40 is different from a wavelength of blue light emitted by the first blueOLED light-emitting layer 20; forming a quantum-dot color film layer 201 on a light-exiting side of the first blue OLED light-emitting layer 20 and the one or more blue OLED light-emitting layers 40 (Figure 11, pages 3-6 and 116-117, paragraphs [0078]-[0111] and [0189]-[0193]). 
In regard to claim 18, Lee et al. teach forming the quantum-dot color film layer 201 comprises:  forming a red light quantum-dot layer 70b in a red sub-pixel area 75b, forming a green light quantum-dot layer 70a in a green sub-pixel area 
In regard to claim 20, Lee et al. teach prior to forming the quantum-dot color film layer 201 on the light-exiting side of the first blue OLED light-emitting layer 20 and the one or more blue OLED light-emitting layers 40, the method further comprises:  performing a thin film encapsulation 60 on the first blue OLED light-emitting layer 20 and the one or more blue OLED light-emitting layers 40 (Figure 11, pages 3-6 and 116-117, paragraphs [0078]-[0111] and [0189]-[0193]).

Allowable Subject Matter
Claims 3, 7, 10, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-5 are objected to as being dependent upon objected claim 3.  Claims 16-17 are objected to as being dependent upon objected claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chen (US 7,279,716 B2)		Ichiba et al. (US 2019/0187338 A1)
Liao et al. (US 7,030,554 B2)	Miller et al. (US 7,142,179 B2)

Wildeson et al. (US 2020/0243331 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




IMS 
August 30, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822